541 So.2d 1211 (1988)
John Alberto PELAEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1601.
District Court of Appeal of Florida, Second District.
December 28, 1988.
Rehearing Denied February 6, 1989.
Daniel F. Daly and Norman S. Cannella of Norman S. Cannella, P.A., Tampa, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Asst. Atty. Gen., Tampa, for appellee.
FRANK, Judge.
Pelaez has raised four issues on appeal, only one of which is meritorious. Pelaez challenges his convictions for trafficking in more than 400 grams of cocaine, possession of cocaine and delivery of cocaine on the ground that the convictions violate his right to be free from double jeopardy.
The convictions for trafficking and possession are valid because two quantities of cocaine were involved. Park v. State, 528 So.2d 524 (Fla. 2d DCA 1988). The larger amount of cocaine, giving rise to the trafficking charge, was seized when Pelaez was arrested. The possession charge stems from a small amount of cocaine seized at the apartment where Pelaez was staying. The delivery conviction must, however, be vacated. The delivery and trafficking charges were the result of a single act: the delivery and sale to an undercover officer of cocaine in excess of *1212 400 grams. See Carawan v. State, 515 So.2d 161 (Fla. 1987).
We, therefore, vacate Pelaez's conviction for delivery. In all other aspects this matter is affirmed.
SCHOONOVER, A.C.J., and HALL, J., concur.